Citation Nr: 1710452	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's January 2011 substantive appeal concerning her entitlement to death benefits was timely, and if so, the appellant's legal entitlement to the benefits sought.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The appellant is the surviving spouse of a man who served with the Philippine Commonwealth Army, including recognized guerillas, in the service of the United States during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that a substantive appeal (VA Form 9), filed by the appellant and received by the RO on January 19, 2011, was untimely.  The appellant disagreed with that decision and, with respect to the issue of whether her January 2011 substantive appeal was timely filed, she has perfected a timely appeal.

In September 2014, the Board issued a decision finding that the appellant's substantive appeal was untimely.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a memorandum decision, vacating the September 2014 Board decision and remanding the case.  In its memorandum decision, the Court explained that, in September 2014, the Board did not provide an adequate statement of reasons explaining its conclusion that the substantive appeal was untimely.   


FINDINGS OF FACT

1. The appellant's application for death benefits was denied in a December 2009 rating decision and notice of that decision was mailed to the appellant at her last known address on December 4, 2009.

2. On May 24, 2010, the RO received a timely notice of disagreement appealing the December 2009 rating decision.

3. On August 31, 2010, The RO mailed a statement of the case (SOC), which continued the denial of the appellant's claim for VA death benefits, to the appellant.

4. The RO addressed the SOC to the appellant at the address used by the appellant in her most recent correspondence to VA and the SOC was not returned to the RO as undeliverable.

5. A VA Form 9, purporting to perfect the appellant's appeal, was signed and dated by the appellant on December 30, 2010, and received by VA on January 19, 2011.


CONCLUSIONS OF LAW

1. A presumption of regularity applies to establish that, in the absence of clear evidence to the contrary, the RO properly mailed the August 2010 statement of the case to the appellant at her correct address.  See Crain v. Principi, 17 Vet. App. 182, 189 (2003); Davis v. Principi, 17 Vet. App. 29, 36 (2003).

2. The appellant's written statements, in which she suggests that her receipt of the August 2010 SOC was delayed, are insufficient, as a matter of law, to rebut either the presumption of regularity that the SOC was properly to mailed to her on August 31, 2010 or the common law presumption that she received a copy of the SOC in a timely manner.   See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Rios v. Mansfield, 21 Vet. App. 481, 484 (2007). 

3. Under the circumstances of this case, the doctrine of equitable tolling does not extend the deadline for the filing of the appellant's substantive appeal.  See Davis, 17 Vet. App. at 37-38; Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006); Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014);    
4. The appellant's substantive appeal, received on January 19, 2011, is untimely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice VCAA requires depends on the general type of claim the claimant has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The issue in this appeal is neither an initial claim for service connection nor a request for an increased rating, a circumstance which renders most of the generic notice letters inapplicable.  In the disputed August 19, 2010 SOC, the RO notified the appellant of the filing deadlines applicable to the appellant's substantive appeal (VA Form 9).  For the reasons stated in the analysis section of this decision, the Board finds that the SOC which included this information was properly mailed to the appellant on that day and was received by her in a timely manner.  With respect to the issue in this appeal, this mailing satisfied VA's duty to notify. 

The Board further finds that VA satisfied its duty to assist.  As the decision below will explain, the timeliness of the substantive appeal filed in this case depends on the sequence in which, and the dates when, VA issued and received certain documents.  Based on the Board's review of the claims file, there is no reason to suppose that outstanding records would establish the timeliness of the Veteran's substantive appeal.  

In making this conclusion, the Board has considered the language in the Court's March 2016 memorandum decision suggesting that, on remand, "the Board may wish to seek clarification from the appellant as to when she remembers receiving the August 2010 SOC."  Having considered this question, it is clear from the record that, no matter when the appellant indicates she received the document, such a statement would be insufficient to refute the presumption of regularity in the absence of evidence that VA used an incorrect address on the SOC and evidence that the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA at the time of the Board decision.  See Boyd v. McDonald, 27 Vet. App. 63, 72 (2014); Davis v. Principi, 17 Vet. App. 29, 37 (2003).  VA may refrain from providing assistance when there is no reasonable possibility that any assistance VA would provide would substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d) 

Two other considerations support the Board's conclusion that the circumstances of this case do not require a remand for further development.  First, the VCAA requires only generic  notice appropriate to the type of claim the claimant has made; it does not require notice that is specific to the particular circumstances of an individual claimant's case.  See Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007); Vasquez-Flores; 580 F.3d at 1277.  Second, the appellant made her first written statement alleging that a postal delay prevented her from responding to the August 2010 SOC in a timely manner in response to a decision the RO mailed to the appellant in March 2011.  That decision explained to the appellant that her substantive appeal was untimely.  In response to her assertion that her receipt of the SOC was delayed, the RO issued a new SOC, dated October 2011, reaffirming the conclusion that the appellant's substantive appeal was untimely and inviting the appellant to provide new information in an attached VA Form 9.  With respect to this issue, the Veteran did file a timely substantive appeal in December 2011.  However, the written statement on the December 2011 Form 9 ("The delay in the filing of the substantive appeal was caused by faulty delivery system of mails in the locality which is beyond the control of the herein applicant") is essentially identical to her earlier statement ("The delay in the submission of the appeal papers was caused by the faulty Post Office postal service in this locality . . .")  Under these circumstances, it is not reasonable to suppose that a remand will succeed in obtaining additional useful information.  


II. Analysis

The appellant's husband was granted service-connected compensation benefits for several claimed disabilities based on his service in the Philippine Commonwealth Army, including recognized guerillas.  But before he died, VA conducted an investigation into his activities during World War II, which included the questioning of the appellant's husband by a VA investigator.  Based on that investigation, the VA's Compensation and Pension Service issued a forfeiture decision in March 1999.  According to this decision, after he was captured by the Japanese in 1942, the appellant's husband joined the Bureau of Constabulary, an organization which suppressed guerilla resistance to the Japanese occupation of the Philippines during hostilities between Japan and the United States.  By rendering assistance to an enemy of the United States, the Compensation and Pension Service determined that the appellant's husband had forfeited his right to VA benefits under 38 U.S.C.A. § 6104(a).

After her husband's death in 2007, the appellant filed an application for VA death benefits, which was received by VA in October 2009.  In a decision that was mailed to the appellant on December 4, 2009, the Manila RO denied the claim on the grounds that, for essentially the same reasons stated in the forfeiture decision, the appellant's husband was not eligible for VA benefits.  In May 2010, the appellant filed a timely notice of disagreement (NOD).  

The file includes a statement of the case (SOC), with a date stamp of August 31, 2010, which confirmed the denial of the claim for death benefits.  On January 19, 2011, VA received a VA Form 9 substantive appeal from the appellant.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  After receiving the SOC, a claimant for VA benefits must file a substantive appeal "within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later." 38 C.F.R. § 20.302.  The filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  And the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal. Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The sixty day period after the issuance of the August 2010 SOC ended on Saturday, October 30, 2010.  When the last day for performing an action falls on a Saturday, Sunday or legal holiday, the time limit expires on the next succeeding workday - in other words, the sixty-day period did not expire until Monday November 1, 2010.  See 38 C.F.R. § 20.305(b).  The period for filing the initial notice of disagreement did not expire until Monday December 6, 2010.  Since that date is later than November 1, 2010, December 6, 2010 was the applicable deadline.  See 38 C.F.R. § 20.302.  Because the RO did not receive the appellant's substantive appeal until January 19, 2011, the RO decided that the filing was not timely. 

In its September 2014 decision, the Board also concluded that the August 2010 SOC was untimely.  One of the reasons for the Board's decision was that the substantive appeal which the RO eventually received in January 2011 indicates that the appellant did not sign the document until December 30, 2010.  To support its conclusion that the document was untimely, the Board explained that "even if the Board were convinced that delays in the mail service somehow delayed the appellant's receipt of the RO's SOC or the delivery of the appellant's substantive appeal to the RO, it would appear that the substantive appeal at issue was never mailed on a timely basis to begin with."

As the Court explained in its March 2016 memorandum decision, the Board's reasoning failed to address adequately the appellant's argument that her substantive appeal should be considered timely because, according to her, postal delays in her locality prevented her from filing the document earlier.  As the Board noted above, both of her written statements referred in general terms to "faulty" mail service.  But she did not explain whether the delay which prevented her from responding earlier was a delay in the mailing of the SOC from the RO to her address or a delay in the mailing of the substantive appeal from her address to the RO.  As the Court's opinion explains, the "appellant could not have been referring to her Substantive appeal in particular when she brought up the postal delay in her area, given that the document was not generated until after her appeal period had passed, and thus it is unclear why the appellant had to be more specific as to the SOC."  Because of this weakness in the September 2014 Board decision, the Court found that the Board erred in relying on the date on the signature line of the January 2011 substantive appeal and, therefore, failed to provide an adequate statement of reasons or bases to support its denial of the appellant's claim.

In addressing this appeal on remand, it is significant that 38 C.F.R. § 20.305 specifically adjusts the applicable filing deadlines to account for delays in the mail.  Pursuant to the regulation, "a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded."  38 C.F.R. § 20.305(a).  

The postmark on the envelope which accompanied the substantive appeal, which was received by the RO on Wednesday January 26, 2011, is illegible.  Thus, applying 38 C.F.R. § 20.305(a) to determine the filing date requires the Board to subtract the five days provided by the regulation, and two additional days, in order to exclude the weekend of Saturday January 22 and Sunday January 23, resulting in an adjusted filing date of Wednesday January 19, 2011.  

The period to file a Substantive Appeal may be extended "for a reasonable period on request for good cause shown."  38 U.S.C.A.  § 7105(d)(3).  A request to extend the period to file a Substantive Appeal "must be in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal."  38 C.F.R. § 20.303.  This regulation does not apply because the appellant did not request an extension of time for filing her substantive appeal prior to the expiration of the applicable time limit.  

This adjustment of the expiration period under 38 C.F.R. § 20.305 and the failure to request an extension under 38 C.F.R. § 20.303 do not, however, end the Board's analysis because, for the reasons explained in the Court's decision, applying these regulations addresses only the possibility of a postal delay in the mailing of the substantive appeal from the appellant to the RO.  They do not address the appellant's suggestion that she was prevented from filing a timely substantive appeal because of a delay in the mail delivery of the August 2010 SOC from the RO to her address.

On this point, the Board must consider the presumption of regularity under which government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  In deciding whether the presumption attaches, it is significant that a copy of the SOC is in the appellant's VA claims file; that the SOC is accompanied by a letter addressed to the appellant at the address she provided in her most recent prior correspondence to the RO; and that the letter indicates that a blank VA Form 9 (substantive appeal) was enclosed with the letter.  Under these circumstances, the presumption of regularity applies.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004); see also Crain v. Principi, 17 Vet.App. 182, 186 (2003) (applying the presumption of regularity to RO's mailing of an SOC to a veteran).

Unless the presumption of regularity is rebutted, the Board will therefore assume that the SOC was "correctly addressed, stamped with the proper postage, and delivered directly by the [Board] into the custody of the . . . Postal Service" on August 31, 2010.  See Davis v. Brown, 7 Vet. App. 298, 303 (1994); Woods v. Gober, 14 Vet. App. 214, 220 (2000).

This presumption is not absolute and may be rebutted with "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular." Crain, 17 Vet. App. at 186.

"Absent the production of such clear evidence [to rebut the presumption of regularity], delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the Court's caselaw."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (emphasis added).  In an unpublished decision, the Court has applied the presumption of regularity to the RO's mailing of documents to VA claimants in the Philippines.  See Tan v. Peake, No. 07-0394, 2008 WL 5102096 (Vet. App. Dec. 4, 2008).

In Sthele v. Principi, 19 Vet. App. 11, 18-19 (2004), the Court held that the appellant presented clear evidence overcoming the presumption by pointing to multiple wrongly addressed documents in the appellant's file.  In Crain, the Court held that an appellant's assertion of nonreceipt of an SOC, together with evidence showing the RO used an incorrect Zip Code number, rebutted the presumption that VA properly mailed the SOC. See Crain, 17 Vet. App. at 189 (2003).  However, the Court has made clear that "[a]n assertion of nonreceipt of a VA decision alone does not establish the 'clear evidence' needed to rebut the presumption of regularity of the mailing." Id. at 186.  

In Davis, 17 Vet.App. 29, the Court explained that, to rebut the presumption under current case law, the appellant must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses available to the Secretary at the time of the BVA decision.   See Id. at 37.  Neither condition is present in the current case.  The Court reaffirmed the holding of Davis in Boyd v. McDonald, 27 Vet. App. 63, 72 (2014) ("However, the presumption of regularity may be rebutted where there is (1) evidence that VA used an incorrect address on the Board mailing, or (2) evidence that the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA at the time of the Board decision. ") 

In this case, the appellant has submitted only her two statements asserting that her receipt of the August 2010 SOC was delayed.  There is no evidence in the file suggesting that VA used an incorrect address when mailing the SOC to her.  Nor is there evidence that the August 2010 SOC was returned as undeliverable.  Moreover the appellant's statement of non-receipt, standing alone, is insufficient to rebut the presumption.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Accordingly, pursuant to Mindenhall,  Davis and Boyd, the appellant's assertions of delayed receipt, standing alone, fail to rebut the presumption of regularity.

As the Court has stated, when the claimant fails to rebut the presumption of regularity, "delivery is proven."  Clarke, 21 Vet. App. at 133.  But other cases have examined the issue of delivery - as opposed to the issue of mailing - by reference to a separate common law presumption.    

"Under the common law mailbox rule, 'if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed."  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (quoting Rosenthal v. Walker, 111 U.S. 185, 193 (1884)) (emphasis added).  

The common law mailbox rule applies in this case because, as the Board has explained, the unrebutted presumption of regularity establishes that a properly addressed copy of the SOC denying the appellant's claim for benefits was placed into the post office on August 31, 2010.  See Knighten v. Shinseki, No. 12-2486, 2013 WL 2178037, at *5 (Vet. App. May 20, 2013).

As the Court explained in Knighten, "[The claimant's] argument is best characterized as an assertion that she did not receive the Board's decision.  The Court has long held that a mere assertion of nonreceipt, without more, is insufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Jones v. West, 12 Vet. App. 98, 102 (1998).  Similarly, the Court has held that when the mailbox rule is applied, the inability of an organization to locate a document or find proof of its receipt is not sufficient evidence that it was not delivered.  Rios II, 21 Vet. App. at 484 (citing Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1241 (11th Cir.2002)."  

In an another unpublished decision, the Court directly addressed the appellant's assertion that a postal error delayed the filing of his notice of appeal.  "The USPS postmark on the envelope in which the appellant mailed his NOA reads October 30, 2007, more than 120 days after the Board mailed its decision.  The appellant asserts that the USPS mishandled his NOA; however, he has presented no evidence to support his assertion.  His assertion, standing alone, is not enough to overcome the presumption that the USPS properly postmarked and delivered his NOA in a timely fashion."  Malkin v. Peake, No. 07-3222, 2008 WL 570441, at *1 (Vet. App. Jan. 23, 2008)

Just as the appellant's assertions of delayed receipt, standing alone, fail to rebut the presumption of regularity, they likewise fail to rebut the presumption of timely delivery associated with the common law mailbox rule.

Finally, the Board has considered whether the doctrine of equitable tolling applies.  As the Court has recognized, the doctrine is potentially applicable to untimely or improperly filed substantive appeals.  See Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).  Whether equitable tolling is warranted must be assessed on a case-by-case basis.  See Sneed v. Shinseki, 737 F.3d 719, 726 (Fed. Cir. 2013).  The Court of Appeals for the Federal Circuit has explained that, before equitable tolling applies, the appellant must demonstrate: (1) Extraordinary circumstance; (2) due diligence; and (3) causation.  Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).  

One of the largest categories of Veterans Benefits cases in which Courts have applied equitable tolling is when the appellant has filed a required decision-processing document, prior to the expiration of the applicable expiration period, but filed with the wrong office or tribunal.  See Hunt, 20 Vet. App. at 520 ("At issue in this case is whether the statutory time frame for submitting a Substantive Appeal may be subject to equitable tolling when a claimant misfiles his Substantive Appeal with the Board instead of the RO where his claim originated."); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (equitable tolling applies when appellant misfiles motion to reconsider a Board decision with the RO); Venegas v. Principi, 314 F.3d 1293 (Fed. Cir. 2002) (equitable tolling applies when the claimant files his notice of appeal for CAVC review with the RO from which his claim originated); Brandenburg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004) (equitable tolling applies when claimant files his notice of appeal for CAVC review with the Board).  
Equitable tolling has applied to extend a filing deadline during periods when the appellant was homeless, see Checo, 748 F.3d at 1382, or during periods of mental illness.  See Barrett v. Principi, 363 F.3d 1316, 1318 (Fed. Cir. 2004).  Courts have also applied equitable tolling to extend deadlines when the appellant failed to timely file a required document because the appellant relied on the misleading statements of a Veterans Benefits Officer.  See Bailey v. West, 160 F.3d 1360, 1364 (Fed. Cir. 1998) overruled by Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009) (itself overruled in Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011)).  

But the Board has not been able to find any precedent for applying the equitable tolling doctrine to extend the deadline for a claimant for Veterans Benefits based on the appellant's statement that a post office error prevented timely delivery of a document to the appellant.  Rather, the Court's decisions have relied on the presumption of regularity caselaw to determine whether the record shows that a decision document was mailed to the appellant and then separately applied the doctrine of equitable tolling to assess the reason for the appellant's failure to file documents in a timely manner.  See, e.g., Davis, 17 Vet. App. at 37-38.  Because the presumption of regularity concerning the mailing of decision documents and the presumption of receipt associated with mailbox rule most directly explain how the Board should address allegations of mail errors, the Board finds that those doctrines, and not the doctrine of equitable tolling, govern the issue on appeal.  

As the Board has explained, both the presumption of regularity and the presumption of receipt associated with the common law mailbox rule apply to this case.  Because the appellant failed to rebut either presumption, the Board must find that her January 2011 substantive appeal was not timely filed.  Moreover, there is no evidence that any office or subdivision of VA has ever waived the timely filing of a substantive appeal or treated the present case as if a substantive appeal had been timely filed.  See Percy, 23 Vet. App. at 45.  Accordingly, it is appropriate for the Board to decline to exercise jurisdiction over this case based on the appellant's untimely substantive appeal.
  

ORDER

As the substantive appeal with respect to the December 4, 2009 decision, which denied entitlement to VA death benefits, was not timely filed, the appeal as to timeliness of the substantive appeal is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


